Citation Nr: 1234399	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  11-06 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to April 1974.  He had subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran testified at a Board hearing held at the RO in November 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

Briefly, the Veteran contends that his bilateral hearing loss originated in active service as the result of exposure to noise from jet aircraft and snowblowers while working as a pavement maintenance specialist.  His service personnel records confirm that he did serve in that military occupational specialty.

At the Veteran's initial service enlistment audiometric examination in April 1970, pure tone thresholds, in decibels, were as follows:
.  




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-5
-5
-5
5
LEFT
-5
5
0
5
35

The Veteran underwent a repeat audiometric examination in September 1970, shortly before his actual entrance into service, at which time pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
NT
20
LEFT
15
5
5
NT
40

The service records contain the audiogram of a second examination later in September 1970, the results of which were not accompanied by an interpretation of the results.  (The September 2010 examiner interpreted the audiogram to show a 45-decibel loss in the left ear at the 4000 hertz frequency.)

The Veteran's March 1974 service discharge examination includes audiometric testing, which showed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

In connection with his claim, the Veteran underwent a VA examination in September 2010.  The examiner reviewed the service audiograms, and noted that the service entrance examinations demonstrated normal hearing in the right ear, and moderate loss at 4000 Hertz in the left ear.  She interpreted the second September 1970 audiogram as showing pure tone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
20
20
LEFT
15
5
15
25
45

The Veteran reported working as heavy equipment operator in service, where he was regularly exposed to large vehicle and aircraft noise.  He explained that after service, he worked in the maintenance field, and briefly at a factory in a quiet area.  He noted that he did hunt regularly.  Audiometric testing disclosed the presence of hearing loss for VA purposes.  The examiner concluded that the Veteran had bilateral sensorineural hearing loss.  

In addressing the etiology of the current hearing loss, the examiner noted that the Veteran had a strong history of noise exposure in service, with normal hearing documented at discharge.  She explained that it was not likely that the pre-existing left ear hearing loss had improved to normal during service.  She concluded, however, that because of the discrepancy between the entrance and separation examinations, she was unable to resolve the matter of etiology without resort to mere speculation.  She added that additional noise exposure, aging, and health conditions since separation were likely contributing factors to the current hearing loss.

Shortly following the VA examination, additional service treatment records for the Veteran's service in the National Guard were obtained.  The records include the report of an August 1977 enlistment examination, but do not include any separation examination.  Audiometric testing in August 1977 revealed puretone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
10
15
15
15
5

The above evidence clearly shows that auditory acuity in the right ear was normal at service entrance, but that a left ear hearing loss was noted at entrance.  The April 1970 examination showed that the Veteran had a 35-decibel puretone loss at 4000 Hertz, and the two subsequent September 1970 entrance audiograms showed that the puretone decibel loss in that ear at that range ranged from 40 to 45.  The September 2010 examiner confirmed that those examinations demonstrated a hearing loss.

Turning first to the left ear, although the Veteran served for several years during active service as a pavement repairman, his discharge audiogram curiously showed not only a marked improvement in the left ear at the 4000 hertz frequency, but that the puretone loss in each range was 10.  The September 2010 examiner, when reviewing those results, concluded that it was nevertheless unlikely that the Veteran's left ear hearing loss improved during service.  Unfortunately, however, she did not address whether the left ear hearing loss underwent chronic worsening in service.  Although she suggested that she could not further address the "matter" because to do so in light of the discrepancies between the entrance and separation examinations would amount to speculation, the Board finds that she did not adequately explain why an opinion could not be offered.  This is particularly true, given that she did not address any post-service evidence which might inform her opinion as to whether there was a worsening in service.  

In short, it is unclear whether the examiner's belief that an opinion in this case would be speculative is due to her own limitations in reviewing the evidence, or to the limitations of medicine.  See generally, Jones v. Shinseki, 23 Vet. App. 382 (2010)

Turning to the right ear, the service entrance examination did not demonstrate any hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (observing that the threshold for normal hearing is from 0 to 20 decibels).  The service discharge examination, as already noted, is curiously uniform in its results.  The September 2010 examiner did not address the etiology of any current right ear hearing loss, presumably for the same reason as she offered for the impaired hearing in the left ear.

Given that the examiner's opinion in this case is inadequate, and particularly as the examiner did not have the opportunity to review the August 1977 National Guard examination, the Board finds that an additional VA examination is required.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's right and left ear hearing loss.  All indicated studies should be performed.

A.  With respect to the Veteran's left ear hearing loss, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's pre-existing hearing loss increased in severity during the Veteran's period of active service.  If the examiner determines that the Veteran's pre-existing left ear hearing loss did increase in severity during service, the examiner should additionally provide an opinion as to whether the increase was clearly and unmistakably due to the natural progress of the disease.

B.  With respect to the Veteran's right ear hearing loss, the examiner should provide an opinion as to whether it is at least as likely as not that the hearing loss originated in service or within one year of discharge therefrom, or is otherwise etiologically related to service.

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided. 

2.  Thereafter, the RO should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the appellant and his representative an opportunity to respond.

After the veteran has been given an opportunity to respond to the supplemental statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

